470 F.2d 996
73-2 USTC  P 9700
In the Matter of Clyde R. JAMES, Bankrupt.In the Matter of Michael W. CEDOR, Bankrupt.James H. RIGGS, Trustee and Appellant,v.Clyde R. JAMES, Bankrupt and Appellee.Edward M. WALSH, Trustee and Appellant,v.Michael W. CEDOR, Bankrupt and Appellee.
Nos. 72-1483, 72-2311.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1972.

Burton I. Meyer (argued), of Glicksberg, Kushner & Goldberg, Harvey W. Hoffman, San Francisco, Cal., Robert R. Barton, Oakland, Cal., for appellants.
Thomas R. Adams (argued), Peter H. Reid, Ralph L. Jacobson, Legal Aid Society of San Mateo County, Daly City, Cal., Hansen, Jaffe & Weiss, San Francisco, Cal., for appellees.
Lynn Anderson Koller, (argued), of Newmark & Koller, Lafayette, Cal., for amicus curiae.
Before BARNES, KOELSCH and ELY, Circuit Judges.
PER CURIAM:


1
The challenged Orders of the District Court are affirmed upon the authority of Lines v. Frederick, 400 U.S. 18, 91 S.Ct. 113, 27 L.Ed.2d 124 (1970), and the carefully reasoned opinion of District Judge Wollenberg.  In re Cedor, 337 F. Supp. 1103 (D.C.N.D.Cal.1972).


2
We cannot see that our opinion in any way conflicts with In re Aveni, 458 F.2d 972 (6th Cir. 1972).  There, a clearly different problem was presented.